—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered March 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of criminal sale of a controlled substance in the third degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he received ineffective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those set forth in his supplemental pro se brief, are without merit. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.